DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 12, 14, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al (WO 2015/005958) (“Adam”) as noted in Applicant IDS dated 8/03/2018 in view of Badia, J.R., et al. ("Forced oscillation technique for the evaluation of severe sleep apnoea/hypopnoea syndrome: a pilot study." European Respiratory Journal 11.5 (1998): 1128-1134.) (“Badia”) and further in view of Farre et al (Farré, R., et al. "Servocontrolled generator to measure respiratory impedance from 0.25 to 26 Hz in ventilated patients at different PEEP levels." European Respiratory Journal 8.7 (1995): 1222-1227.) (“Farre”).
Regarding Claim 1, while Adam teaches an apparatus for performing a patient's lung function testing using forced oscillation technique (Abstract, [0015]), the apparatus comprising: 
a housing ([0016]); 
a mouthpiece attached to the housing, wherein the mouthpiece is configured to allow the patient to inhale and exhale air therefrom ([0106], Fig. 5, mouthpiece 505); 
a loudspeaker disposed within the housing and configured to generate a pressure wave ([0106] flow source 525 as a loudspeaker); 
a waveguide coupled to the sub-woofer from one end and in fluid communication with the mouthpiece from another end, and configured to direct the generated pressure waves toward the mouthpiece to be introduced into airflow towards the patient's lung (Fig. 5, tube path between flow generator 525 and measurement module 515); 
a pressure transducer in fluid communication with the waveguide and configured to measure a change in pressure of the airflow in response to the pressure wave introduced into the airflow ([0106] measurement module 515 comprises flow and/or pressure sensors);
one or more flow transducers associated with either one of the mouthpiece and the waveguide, and configured to measure a change in flowrate of the airflow in response to the pressure waves introduced into the airflow ([0106] measurement module 515 comprises flow and/or pressure sensors); and 
circuitry in signal communication with the pressure transducer and the one or more flow transducers, the circuitry configured to determine a mechanical impedance of the patient's lung ([0106] Fig. 5, controller 530, [0111] mechanical impedance parameter, the parameter derived from pressure and flow is known in the art as supported by Badia: p1129,: “The assessment of airway obstruction was carried out with the FOT by measuring | Z |, which is the quotient between the amplitudes of oscillatory pressure and flow and represents the total mechanical load of the patient's respiratory system.” Where | Z | is respiratory impedance),
Adam fails to teach the loudspeaker being a sub-woofer;
the sub-woofer configured to generate multiple discrete pressure waves of different frequencies;
the sub-woofer configured to provide a different amount of power to each individual frequency of the multiple discrete pressure waves.
However Farre teaches a forced oscillation technique (Abstract, p 1222) and further teaches that the generated oscillations may have differing power and the excitation signal may be of multiple discrete waves of different frequencies (p1223 Methods “The forced excitation signal applied to the paralysed patient contained power at 0.25, 0.5, 1, 2, 4, ..., 24, 26 Hz. The amplitudes of the low-frequency components were enhanced.”) wherein the system uses a sub-woofer loudspeaker (p1223 Methods “Figure 1 shows a diagram of the servocontrolled system designed to measure Zrs in ventilated patients. An 8 inch subwoofer loudspeaker (Pioneer, TS-W201, 100 W, 219 cm2 of moving area, 13 mm of excursion) was attached to a cylindrical chamber (10 cm in height, 20 cm in diameter).”).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the loudspeaker of Adam as the sub-woofer of Farre as this provides a way to generate the pressure waves which enables cross-comparison of results by standardizing how the input data has been gathered.  Furthermore, it would have been obvious to one of ordinary skill in the art to configure the loudspeaker of Adam to provide multiple frequency and discrete pressure waves at different power as taught by Farre as the application of a known technique for fulfilling the forced oscillation testing of lung characteristics of Farre to the known forced oscillation testing of Adam ready for improvement to yield predictable results of consistently applying the same measuring technique to get consistent results among various 
Regarding Claim 3, while Adam, Badia, and Farre teach the apparatus as claimed in claim 1, and Farre teaches the apparatus generate multiple discrete pressure waves within a predefined frequency range of 0.25-50 Hz (See Claim 1 Rejection), their combined efforts fail to teach wherein the sub-woofer is configured to generate multiple discrete pressure waves within a predefined frequency range of 3-50 Hz.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the subwoofer of Adam and Farre to generate the multiple pressure waves at the given predefined frequency range of 3-50 Hz instead of a 0.25-50 Hz as routine optimization for finding what pressure oscillations sufficiently provide the desired pulmonary impedance data ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding Claim 11, while Adam, Badia, and Farre teach the apparatus as claimed in claim 1, and Farre teaches wherein the one or more flow transducers are positioned in an inner wall of either one of the waveguide and the mouthpiece, such that the one or more flow transducers are disposed in direct contact with the airflow (Fig. 1, pneumotachograph shown on the inside of a flow path/waveguide directly off the endotracheal tube).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the sensors of Adam to be in the inner wall of the system as taught by Farre as the simple substitution of one placement of the sensor for receiving airflow, by sidestream redirection in Adam, for another, by direct contact with the airflow in Farre, to obtain predictable results of characterizing airflow behavior.
Regarding Claim 12, Adam, Badia, and Farre teach the apparatus as claimed in claim 1, and Adam further teaches wherein the one or more flow transducers are positioned at an outer wall of either one of the waveguide and the mouthpiece (Fig. 5).  

Regarding Claim 14, while Adam teaches a system for patient's lung function testing using forced oscillation technique, the system comprising: 
a loudspeaker  configured to generate pressure waves ([0106] flow source 525 as a loudspeaker);
a waveguide configured to direct the generated pressure waves to be introduced into airflow towards the patient's lung (Fig. 5, tube path between flow generator 525 and measurement module 515);
a pressure transducer configured to measure a change in pressure of the airflow in response to the pressure wave introduced into the airflow ([0106] measurement module 515 comprises flow and/or pressure sensors); 

a circuitry configured to determine a mechanical impedance of the patient's lung based on the measured change in pressure and flowrate of the airflow ([0106] Fig. 5, controller 530, [0111] mechanical impedance parameter, the parameter derived from pressure and flow is known in the art as supported by Badia: p1129, “The assessment of airway obstruction was carried out with the FOT by measuring | Z |, which is the quotient between the amplitudes of oscillatory pressure and flow and represents the total mechanical load of the patient's respiratory system.” Where | Z | is respiratory impedance),
Adam fails to teach the loudspeaker being a sub-woofer;
the sub-woofer configured to generate multiple discrete pressure waves of different frequencies;
the sub-woofer configured to provide a different amount of power to each individual frequency of the multiple discrete pressure waves.
However Farre teaches a forced oscillation technique (Abstract, p 1222) and further teaches that the generated oscillations may have differing power and the excitation signal may be of multiple discrete waves of different frequencies (p1223 Methods “The forced excitation signal applied to the paralysed patient contained power at 0.25, 0.5, 1, 2, 4, ..., 24, 26 Hz. The amplitudes of the low-frequency components were enhanced.”) wherein the system uses a sub-woofer loudspeaker (p1223 Methods “Figure 1 shows a diagram of the servocontrolled system designed to measure Zrs in ventilated patients. An 8 inch subwoofer loudspeaker (Pioneer, TS-W201, 100 W, 219 cm2 of moving area, 13 mm of excursion) was attached to a cylindrical chamber (10 cm in height, 20 cm in diameter).”).


Regarding Claim 18, while Adam teaches a method for patient's lung function testing using forced oscillation technique, the method comprising: 

superimposing the generated pressure waves with airflow towards the patient's lung ([0106]); 
measuring, via a pressure transducer, a change in pressure of the airflow in response to the pressure wave introduced into the airflow ([0106] measurement module 515 comprises flow and/or pressure sensors); 
measuring, via one or more flow transducers, a change in flowrate of the airflow in response to the pressure wave introduced into the airflow ([0106] measurement module 515 comprises flow and/or pressure sensors); 
determining a mechanical impedance of the patient's lung based on the measured change in pressure and flowrate of the airflow ([0106] Fig. 5, controller 530, [0111] mechanical impedance parameter).  
the parameter derived from pressure and flow is known in the art as supported by Badia: p1129, “The assessment of airway obstruction was carried out with the FOT by measuring | Z |, which is the quotient between the amplitudes of oscillatory pressure and flow and represents the total mechanical load of the patient's respiratory system.” Where | Z | is respiratory impedance),
Adam fails to teach the loudspeaker being a sub-woofer;
the sub-woofer configured to generate multiple discrete pressure waves of different frequencies;
the sub-woofer configured to provide a different amount of power to each individual frequency of the multiple discrete pressure waves.
However Farre teaches a forced oscillation technique (Abstract, p 1222) and further teaches that the generated oscillations may have differing power and the excitation signal may be of multiple discrete waves of different frequencies (p1223 Methods “The forced excitation signal applied to the paralysed patient contained power at 0.25, 0.5, 1, 2, 4, ..., 24, 26 Hz. The Methods “Figure 1 shows a diagram of the servocontrolled system designed to measure Zrs in ventilated patients. An 8 inch subwoofer loudspeaker (Pioneer, TS-W201, 100 W, 219 cm2 of moving area, 13 mm of excursion) was attached to a cylindrical chamber (10 cm in height, 20 cm in diameter).”).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the loudspeaker of Adam as the sub-woofer of Farre as this provides a way to generate the pressure waves which enables cross-comparison of results by standardizing how the input data has been gathered.  Furthermore, it would have been obvious to one of ordinary skill in the art to configure the loudspeaker of Adam to provide multiple frequency and discrete pressure waves at different power as taught by Farre as the application of a known technique for fulfilling the forced oscillation testing of lung characteristics of Farre to the known forced oscillation testing of Adam ready for improvement to yield predictable results of consistently applying the same measuring technique to get consistent results among various patients. 
Regarding Claim 19, while Adam and Warner teach the method as claimed in claim 18, and Farre teaches the apparatus generate multiple discrete pressure waves within a predefined frequency range of 0.25-50 Hz (See Claim 18 Rejection), their combined efforts fail to teach wherein the multiple pressure waves are generated with discrete frequencies in a predefined frequency range of 3-50 Hz.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the subwoofer of Adam and Farre to generate the multiple pressure waves at the given predefined frequency range of 3-50 Hz instead of a 0.25-50 Hz as routine optimization for finding what pressure oscillations sufficiently provide the desired pulmonary impedance data ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam in view of Badia and further in view of Farre and further in view of Fitzgerald et al (US 2003/0067391) (“Fitzgerald”).
Regarding Claim 2, while Adam, Badia, and Farre teach the apparatus as claimed in claim 1, and Farre teaches an 8 inch sub-woofer, their combined efforts fail to teach wherein the sub-woofer comprises a driver with diameter in the range of 2 to 5 inches.  
However Fitzgerald teaches an audio based system (Abstract) may utilize a driver for a speaker ([0047]) with a diameter in the range of 2 to 5 inches.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure a sub-woofer of Adam and Farre with a .



Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam in view of Badia and further in view of Farre and further in view of Bates (US 2016/0007882) as noted in Applicant IDS dated 8/03/2018.
Regarding Claim 5, while Adam, Badia, and Farre teach the apparatus as claimed in claim 1, and Adam teaches a breath guiding and monitoring system where the flow guiding cross-section is circular (Fig. 4, [0101]), their combined efforts fail to teach wherein the waveguide has either one of circular, rectangular and oval cross-sectional shape.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the subwoofer of Adam to generate pressure waves through a circular cross section as taught by Bates in the forced oscillation system as well as a change in shape to Adam’s waveguide as is common practice to one of ordinary skill in the art (In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)).
Regarding Claim 6, Adam, Badia, Farre, and Bates teach the apparatus as claimed in claim 5, and Bates further teaches wherein the waveguide comprises a curved transition portion to allow smooth coupling with the signal generator (Fig. 1, [0043] curved transition portion from diameter d1 to diameter d2).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the subwoofer of Adam to have a curved transition portion as taught by Bates as transition portions in a waveguide (i.e. a Venturi tube) can enable a specific type of flow measurement ([0055]). Thus a curved waveguide can be an additional part of a simple substitution of one form of flow monitoring (Adam) for another to (Bates) to obtain predictable results of gathering flow data in a forced oscillating environment. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam in view of Badia and further in view of Farre and further in view of Schuessler et al (US 2009/0253994) (“Schuessler”) as noted in Applicant IDS dated 8/03/2018.
Regarding Claim 7, while Adam, Badia, and Farre teach the apparatus as claimed in claim 1, their combined efforts fail to teach wherein the waveguide comprises multiple vents of varying size to allow inhalation and exhalation, and block dust particles.  
However Schuessler teaches a forced oscillation based monitor (Abstract) wherein the waveguide comprises multiple vents of varying size to allow inhalation and exhalation, and block dust particles (Fig. 4, cover plater 48 comprises port to allow exchange of air, holes 52 allow exchange of air, and use of a filter is noted, which would block dust particles) .  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the waveguide of Adam to comprise multiple vents of varying size to allow inhalation and exhalation, and block dust particles as taught by Schuessler as components known to enable breath sampling. These components being easing  air exchange and filtering of undesired components.

Claim(s) 8, 9,  13, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam in view of Badia and further in view of Farre and further in view of Mielcarz et al (US 2015/0283342) (“Mielcarz”).
Regarding Claim 8, while Adam, Badia, and Farre teach the apparatus as claimed in claim 1, their combined efforts fail to teach wherein the pressure transducer comprises a microelectromechanical system based transducer.  
However Mielcarz teaches a respiratory monitor (Abstract) comprising a pressure sensor, wherein the pressure sensor comprises a microelectromechanical system based transducer ([0033]).

Regarding Claim 9, while Adam, Badia, and Farre teach the apparatus as claimed in claim 1, their combined efforts fail to teach wherein the each of the one or more flow transducers comprises an ultrasonic flowmeter.  
However Mielcarz teaches a respiratory monitor (Abstract) comprising a flow sensor, wherein the flow sensor comprises an ultrasonic flowmeter ([0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the one or more flow sensors of Adam to be an ultrasonic flow sensor as taught by Mielcarz as a simple substitution of the use of a general flowmeter in Adam for a specific flowmeter in Mielcarz to standardize the data gathering. Standardized data gathering creates control in the input and enables stronger confidence in comparisons of outputs among subjects.
Regarding Claim 13, while Adam, Badia, and Farre teach the apparatus as claimed in claim 1, their combined efforts fail to teach wherein the circuitry comprises: 
a transmitter located within the housing and configured to transmit signals indicative of the measured change in pressure and flowrate of the airflow; and 
a mobile device remote to the housing and in signal communication with the transmitter to receive the signals indicative of the measured change in pressure and flowrate of the airflow, the mobile device configured to calculate the mechanical impedance of the patient's lung based on the measured change in pressure and flowrate of the airflow.  
However Mielcarz teaches a respiratory monitor (Abstract) comprising
a transmitter located within the housing and configured to transmit signals indicative of the measured change in the change in pressure and flowrate of the airflow (Fig. 7, [0038]); and 
a mobile device remote to the housing and in signal communication with the transmitter to receive the signals indicative of the measured change in the change in pressure and flowrate of the airflow (Fig. 7, [0038]), the mobile device configured to calculate the mechanical impedance of the patient's lung based on the measured change in pressure and flowrate of the airflow ([0040] feedback may be based on analysis of parameters).  


Regarding Claim 16, while Adam, Badia, and Farre teach the system as claimed in claim 14, their combined efforts fail to teach wherein the circuitry comprises a mobile device, the mobile device provides a user-interface to display data associated with the determined mechanical impedance of the patient's lung in a predefined manner.
However Mielcarz teaches a respiratory monitor (Abstract) comprising
a mobile device (Fig. 7, [0038]), the mobile device provides a user-interface to display data associated with the determined mechanical impedance of the patient's lung in a predefined manner ([0040] feedback may be based on analysis of parameters).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a mobile device with a user-interface of Mielcarz with the respiration monitoring of Adam as this provides a streamlined manner of communicating data and analysis to the patient and/or healthcare provider. Further, displayed results allows a healthcare provider to visually recognize an adverse event in the patient without requiring the healthcare providers in person presence. 

Regarding Claim 20, while Adam, Badia, and Farre teach the method as claimed in claim 18, their combined efforts fail to teach wherein the flow transducer comprises an ultrasonic flowmeter.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the flow sensor of Adam to be an ultrasonic flow sensor as taught by Mielcarz as a simple substitution of the use of a general flowmeter in Adam for a specific flowmeter in Mielcarz to standardize the data gathering. Standardized data gathering creates control in the input and enables stronger confidence in comparisons of outputs among subjects.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam in view of Badia and further in view of Farre and further in view of Mielcarz and further in view of Nason et al (US 2006/0178592) (“Nason”) and further in view of Behbehani et al (US 6,142,952) (“Behbehani”).
Regarding Claim 10, while Adam, Badia, Farre, and Mielcarz teach the apparatus as claimed in claim 8, their combined efforts fail to teach wherein the ultrasonic flowmeter is configured to measure air flow with lowest flowrate of 5mL/s and operate at a sampling rate greater than and equal to 500 Hz.  
However Nason teaches a respiratory monitor (Abstract) wherein an optimal flow rate for a sensor is 8 ml/s ([0026]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set Adam’s system’s lowest flow rate to be a lowest flow rate of 5 ml/s as this enables sensing of an optimal flow rate of 8 ml/s and provides a floor of undesirable data that may be noise.

	However Behbehani teaches a respiratory monitor (Abstract) operating at a sampling rate greater than and equal to 500 Hz (Col. 6, L. 31-53).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the sampling rate of Adam’s respiratory sensing to be greater than or equal to 500 Hz as taught by Behbehani as the application of a known technique for sensing respiration dynamics by a sufficient sampling rate to the known respiratory sensor ready for improvement to yield predictable results of accurately assessed respiration.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam in view of Badia and further in view of Farre and further in view of Tatkov et al (US 2015/0128942) (“Tatkov”) as noted in Applicant IDS dated 8/03/2018.
Regarding Claim 17, while Adam, Badia, and Farre teach the system as claimed in claim 14, their combined efforts fail to teach wherein the computing unit is further configured to validate data associated with measured change in pressure and flowrate of the airflow based on one or more of checking tidal volume of breathing cycle, frequency of the breathing cycle and coherence value of the calculated impedance of the breathing cycle.  
However Tatkov teaches a respiratory monitor (Abstract) comprising validating data associated with measured change in pressure and flowrate of the airflow based on one or more of checking tidal volume of breathing cycle, frequency of the breathing cycle and coherence value of the calculated impedance of the breathing cycle ([0100]).  
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the validity test of Tatkov to the respiratory monitor of Adam to ensure that the respiration data is accurate and reflective of a subject’s condition.

Response to Arguments
Applicant’s amendments and arguments filed 11/10/2020 with respect to the 35 USC 112(f) interpretations have been fully considered and are persuasive. The interpretations have been obviated.
Applicant’s amendments and arguments filed 11/10/2020 with respect to the claim objections have been fully considered and are persuasive. The objections are withdrawn. 
Applicant’s amendments and arguments filed 11/10/2020 with respect to the 35 USC 101 rejections have been fully considered, and are persuasive. The application of the sub-woofer and the modulation of generated pressure waves provide higher capabilities to the measurements and analysis of the mechanical impedance of the patient’s lung. Thus, when considering the claim as a whole, the claims provide significantly more.
Applicant’s amendments and arguments filed 11/10/2020 with respect to the 35 USC 102(a)(1) rejections have been fully considered and are persuasive. Therefore, the rejection has 
Correspondingly, the dependent claims 2, 3, 5-13, 16-17, and 19-20 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAIRO H. PORTILLO
Examiner
Art Unit 3791



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793